EXHIBIT 10.6

DESCRIPTION OF NON-EMPLOYEE DIRECTOR COMPENSATION

ARRANGEMENT

The Board of Directors of the Company at a meeting held on July 31, 2008 adopted
the following revised arrangement for the compensation to be paid to Directors
of the Company who are not serving as employees of the Company (“Non-Employee
Directors”). Currently, all of the members of the Board of Directors are
Non-Employee Directors except David Levin and Seymour Holtzman.

 

  •  

Non-Employee Directors re-elected at the 2008 annual meeting of stockholders
were granted options to acquire 25,000 shares of Company common stock vesting in
increments of one-third on the date of grant, one-third on the first anniversary
of the date of grant and one-third on the second anniversary of the date of
grant. These options had an exercise price of $4.06 per share, the closing price
of the Company’s common stock on the date of grant. In addition, each
Non-Employee Director was paid an amount equal to $49,000.00. The total value of
the options granted (based on a Black-Scholes valuation) and the cash payment
received for each Non-Employee Director equaled the total value of the options
granted (based on a Black-Scholes valuation) to each Non-Employee Director upon
their re-election in 2007.

 

  •  

Effective January 1, 2009, annually upon their re-election to the Board of
Directors, each Non-Employee Director shall be paid $82,250. Previously,
Non-Employee Directors received options to acquire 25,000 shares of Company
common stock upon their re-election.

 

  •  

The Chairperson of the Audit Committee shall be paid an annual fee equal to
$10,000 upon his/her selection to serve as such. This continues the Company’s
prior practice.

 

  •  

Effective January 1, 2009, the respective Chairperson of the Nominating and
Corporate Governance Committee and the Compensation Committee shall each be paid
an annual fee equal to $5,000 upon his/her selection to serve as such.
Previously, these chairpersons did not receive a fee for such services.

 

  •  

Effective January 1, 2009, each Non-Employee Director shall be paid a fee of
$1,500 per meeting for his/her attendance at in-person meetings of the Board of
Directors and committees and $750 per meeting for his/her attendance at
telephonic meetings of the Board of Directors and committees. Previously,
Non-Employee Directors were paid $4,000 for their attendance at in-person Board
meetings and $3,000 per meeting for their attendance at in-person committee
meetings and $500 per meeting for their attendance at telephonic meetings.



--------------------------------------------------------------------------------

  •  

Effective January 1, 2009, each Non-Employee Director shall be paid an annual
retainer equal to $20,000. Previously, Non-Employee Directors did not receive an
annual retainer.

The Non-Employee Directors will have the right to elect payments of the values
set forth above in any combination of cash, Company restricted stock or Company
stock options assuming there is an adequate number of shares of restricted stock
or stock options available under the Company’s 2006 Incentive Compensation Plan.
In the event that the Company does not have a sufficient number of shares or
options remaining under the 2006 Incentive Compensation Plan, the payments will
be made in cash to the extent of such insufficiency. The elections by the
Non-Employee Directors must be made in writing and submitted to the General
Counsel of the Company no later than December 1st of the year preceding the year
for which the election is to be effective. All elections, once submitted, are
irrevocable for that year. In the event a timely election is not made, the
payments will be made in cash for that year. For the purposes of determining the
relative values of restricted stock and options, each share of Company
restricted stock shall be assigned a value equal to the closing price of a share
of the Company’s common stock as reported by the NASDAQ Stock Market, Inc. on
the effective grant date and each option to acquire a share of Company common
stock shall be assigned a value equal to the Black-Scholes value of an option to
acquire a share of Company common stock on the effective grant date with an
exercise price equal to the closing price of a share of the Company’s common
stock as reported by the NASDAQ Stock Market, Inc. on such grant date. Any
options issued pursuant to the foregoing shall be exercisable for 10 years after
the date of grant and shall vest in increments of one-third on the date of
grant, one-third on the first anniversary of the date of grant and one-third on
the second anniversary of the date of grant. Any shares of restricted stock
issued pursuant to the foregoing shall have terms providing that the
restrictions thereon lapse in increments of one-third on the date of issuance,
one-third on the first anniversary of the date of issuance and one-third on the
second anniversary of the date of issuance.

It is anticipated that the Non-Employee Director compensation arrangement
described above will be memorialized in a formal written plan that will be
subject to approval of the Board.